Citation Nr: 0611662	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  04-17 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than April 8, 2002, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1967 to 
August 1969.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA), which 
granted the veteran service connection for PTSD and assigned 
a 30 percent rating.  A notice of disagreement also was 
received from the veteran regarding the disability rating, 
however the veteran only perfected his appeal regarding the 
effective date and thus this is the only issue currently 
before the Board.  

The Board notes that the RO's internal correspondence in 2002 
indicated that the veteran apparently submitted new and 
reopened claims for Agent Orange exposure and sleep disorder.  
In September 2002 the veteran requested that his daughter be 
added as a dependent.  Although there appears to have been 
some activity on this in the claims folder, the Board refers 
the matter to the RO for further appropriate action.  

In July 2004 the veteran withdrew his request for a Travel 
Board hearing.  


FINDINGS OF FACT

1.  In January 2000 and June 2000 rating decisions, the RO 
denied the veteran's claim for service connection for PTSD.  
The veteran did not appeal the decisions.  

2.  The veteran did not attempt to reopen his claim for 
service connection for PTSD prior to February 20, 2002.  


CONCLUSION OF LAW

An effective date of February 20, 2002 (but no earlier) is 
warranted for the grant of service connection for PTSD.  38 
U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.155, 3.400, 20.1103 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the October 2002 VCAA letter have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in the 
October 2002 VCAA letter, the appellant was advised of the 
types of evidence VA would assist him in obtaining, as well 
as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board notes that the October 2002 VCAA letter was given 
in connection with the veteran's underlying initial claim of 
service connection and that such notice is valid since the 
veteran is appealing aspects of the rating decision which 
resulted from his initial claim.  

The Board also notes that the October 2002 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  

The Board is mindful that the VCAA letter did not adequately 
inform the veteran of the evidence necessary to reopen his 
claim for service connection for PTSD.  Nevertheless, the 
Board finds this to be moot as the veteran's claim was 
reopened and service connection for PTSD was granted.  

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice in October 2002, which was prior to the June 2003 
rating decision on appeal.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14. 
      
In the present appeal, the veteran was not given notice of 
the type of evidence necessary to establish a disability 
rating and an effective date for the rating.  Despite the 
inadequate notice provided to the veteran, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby.)  The Board notes that the RO did furnish the 
veteran a letter in October 2002 in which it advised him that 
it was responsible for obtaining VA medical records.  He was 
advised to submit any evidence for his claimed disability.  
The veteran was also advised that arrangement could be made 
for a VA examination.  The effective date of a reopened claim 
based on new and material evidence received after the final 
disallowance shall be the date of the new claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(ii).  In view of the fact that the RO took 
appropriate action to assist the veteran in obtaining all 
relevant evidence, the Board concludes that there was no 
prejudice to the veteran due to any failure to notify him as 
to the type of evidence necessary to establish a disability 
rating and an effective date for his reopened claim.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  No additional pertinent evidence has 
been identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.

Analysis

The veteran asserted that he is entitled to an effective date 
for the grant of service connection for PTSD effective 
November 15, 1999.

Generally, the effective date for the grant of service 
connection based on an original claim or a claim reopened 
after final adjudication, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefore.  38 U.S.C.A. § 5110(a).  
The effective date of a reopened claim based on new and 
material evidence received after the final disallowance shall 
be the date of the new claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(ii).  

Any communication from, or action by, a veteran indicating an 
intent to apply for a benefit under laws administered by VA 
may be considered an informal claim.  38 C.F.R. § 3.155(a) 
(2004).  When determining the effective date of an award of 
compensation benefits, the Board is required to review all 
the communications in the file that could be interpreted to 
be a formal or informal claim for benefits.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).

A review of the claims file shows the veteran filed an 
initial claim for service connection for PTSD on November 15, 
1999.  However, the RO denied that claim in January 2000 and 
continued the denial in June 2000.  The veteran did not 
appeal the decision and it is now final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

There is an authorization form for release of records dated 
in November 1999 where the veteran included a description of 
his stressors in service.  The veteran in his May 2004 appeal 
indicated that he filed 2 notices of disagreement, one with 
the January 2000 decision and the other with the June 2000 
decision.  While there appear to be copies of a notice of 
disagreement dated in April 2000, one copy showed no receipt 
date and the other copy showed a receipt date of June 17, 
2003.  

In an unrelated claim received on February 20, 2002, the 
veteran also indicated that he submitted a service connection 
claim for PTSD on November 15, 1999.  His formal claim to 
reopen his service connection claim for PTSD was date 
February 13, 2002, however it was received on April 8, 2002.  
Although there are a few copies of this claim in the file, 
the only receipt date is April 8, 2002.  Nevertheless, given 
that a statement was received from the veteran on February 
20, 2002 implying an intent to reopen his service connection 
PTSD claim, the Board finds that the veteran is entitled to 
an effective date of February 20, 2002 for his service-
connected PTSD.  The veteran is not entitled to an effective 
date earlier than February 20, 2002 because there is no 
evidence in the claims folder prior to February 20, 2002 
indicating the veteran intended to reopen his service 
connection claim for PTSD.  

An effective date of February 20, 2002 (but no earlier) is 
warranted for the grant of service connection for PTSD. 

Resolving all reasonable doubt in the veteran's favor, the 
Board concludes that the evidence of record supports a 
finding that the veteran submitted an informal application to 
reopen his service connection claim from PTSD on February 20, 
2002.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.155, 3.400.  
Accordingly, the Board finds that the record establishes that 
the effective date for entitlement to service connection for 
PTSD is February 20, 2002.


ORDER

Entitlement to an effective date of February 20, 2002, for 
the grant of service connection for PTSD is warranted.  To 
this extent, the appeal is granted, subject to the law and 
regulations governing the award of monetary benefits.



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


